DISMISS and Opinion Filed September 12, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00466-CV

                       IN RE CITY OF DALLAS, Relator

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-22-01696

                         MEMORANDUM OPINION
                  Before Justices Schenck, Carlyle, and Goldstein
                           Opinion by Justice Schenck
      In this original proceeding, relator seeks mandamus relief from the trial

court’s Rule 202 order authorizing the pre-suit deposition of the Dallas Police

Department’s official representative. Because we questioned whether real party in

interest’s filing of a federal suit has rendered the underlying Rule 202 proceeding

moot, we directed the parties to file letter briefs addressing our concern.

      After reviewing the letter briefs, the petition, and the record, we conclude that

the underlying Rule 202 proceeding is moot. See In re Overhead Garage Door, LLC,

No. 07-18-00015-CV, 2018 WL 934814, at *2 (Tex. App.—Amarillo Feb. 16, 2018,

orig. proceeding) (mem. op.) (explaining that the filing of a suit encompassing same

litigants and factual disputes dispenses with need for invoking Rule 202); Tex.
Lottery Comm’n v. Willis, No. 03-10-00330-CV, 2011 WL 2651132, at *1 (Tex.

App.—Austin July 6, 2011, no pet.) (per curiam) (mem. op.) (summarily dismissing

rule 202 appeal as moot because suit was filed). Accordingly, we dismiss this

original proceeding for lack of jurisdiction.



                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE



220466F.P05




                                         –2–